Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 21-33 remain pending in the application under prosecution and have been examined. Claims 8-20 have been canceled by applicant’s preliminary amendment submitted 10/05/2020.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 of US Pat. No. 10,613,990 contain every element of Claims 1-7 and 21-33 of the instant application and as such anticipate Claims 1-7 and 21-33 of the instant application.
The independent claims in both columns either corresponding to one another, or one is logically equivalent to the other, or one is an obvious variation of the other. The following is noted for illustration purpose.
Claim 1 (application)
Claim 1 (US Patent 10,613,990)
A method comprising:
determining, by a virtual machine (VM) executed by a processing device and managed by a hypervisor, that a memory page of the guest is to be moved from a first virtual non-uniform memory access (NUMA) node of the VM to a second virtual NUMA node of the VM;
updating, by the VM in a guest page table, designated bits of a guest physical address (GPA) of the memory page to include a host address space identifier (HASID) of the second virtual NUMA node; and
causing an execution control to be transferred from the VM to the hypervisor due to a page fault resulting from attempting to access the updated GPA.
A method comprising:
receiving, by a hypervisor executed by a processing device of a host machine, execution control from a guest managed by the hypervisor, wherein a page fault corresponding to a guest physical address (GPA) triggered an exit to the hypervisor from the guest;
identifying a host address space identifier (HASID) from the GPA, wherein the HASID corresponds to a non-uniform memory access (NUMA) node locality associated with the GPA; 
determining, in view of the HASID, whether to migrate a memory page associated with the GPA to a destination host non-uniform memory access (NUMA) node corresponding to the HASID; and
      creating a new page table entry for the GPA in a host page table of the hypervisor.
Claim 21 (application)
Claim 11 (US 10,613,990)
A system comprising: a memory; and a processing device, coupled to the memory, to: 

receive execution control from a virtual machine executed by the processing device and managed by a hypervisor, wherein a page fault corresponding to a guest physical address (GPA) triggered an exit to the hypervisor from the virtual machine;
reference a non-uniform memory access (NUMA) node locality table using the GPA to determine a memory page and a virtual NUMA node associated with the GPA;
determine whether to migrate the memory page associated with the GPA to a host NUMA node corresponding to the virtual NUMA node; and
create a new page table entry for the GPA in a host page table of the hypervisor.
An apparatus, comprising: a memory; and a processing device communicably coupled to the memory, the processing device to:
determine, by a guest executed by the processing device and managed by a hypervisor, that a memory page of the guest is to be moved from a first virtual non-uniform memory access (NUMA) node of the guest to a second virtual NUMA node of the guest;
update, by the guest in a guest page table, a guest physical address (GPA) of the memory page to include a host address space identifier (HASID) of the second virtual NUMA node, wherein the HASID corresponds to a non-uniform memory access (NUMA) node locality associated with the GPA; attempting to access the updated GPA; and responsive to a page fault resulting from attempting to access the updated GPA, exiting from the guest to the hypervisor.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0365738 (HOD et al) in view of US 2015/0160962 (Borntraeger et al), and further in view of US 2010/0251234 (Oshins).
With respect to claims 1, 21, and 27, HOD teaches method comprising: determining, by a virtual machine (VM) executed by a processing device and managed by a hypervisor, that a memory page of the guest is to be moved from a first virtual non-uniform memory access (method comprising detecting, by a computer system, allocation request (with control of memory pressure condition or page fault) on a first node by invalidating a page table entry for a memory page residing on the first node and copying the memory page to a second node, wherein the first node and the second node are represented by Non-Uniform Memory Access (NUMA) nodes) [Abstract; Par. 0012-0014; Par. 0018-0019]; updating, by the VM in a guest page table, upper designated bits of a guest physical address (GPA) of the memory page to include a host address space identifier (HASID) of the second virtual NUMA node (determining physical page access for updating the page table entry for the memory page to reference the second node) [Abstract; Par. 0012-0014; Par. 0018-0019]. HOD fails to specifically teach causing an execution control to be transferred from the VM to the hypervisor due to the page fault resulting from attempting to access the updated GPA. However, Borntraeger teaches method and system for scheduling a process between first and second hosts that using a virtual file system featuring process running on a first hypervisor of the first host to run on a second hypervisor of the second host as a result of a page fault (scheduling process to run on a different host by: running on a first hypervisor of the first host to run on a second hypervisor of the second host, identifying the process address space for the process; creating a file that includes the data content of the process address space; mapping the file to address space of the virtual file system; generating, in response to the process running on the second hypervisor requesting access to the file) [Par. 0004; Par. 0013-0016; Par. 0023-0026]. Neither HOD nor Borntraeger teaches virtual machine comprises a set of virtual non- uniform memory access (NUMA) nodes, wherein each virtual NUMA node comprises a set of set of virtual CPUs (vCPUs) and a set of [Par. 0013-0014].

With respect to claim 2, Borntraeger, Oshins, and HOD teach the system and method, wherein the HASID is included in a determined number of the upper designated bits of the GPA, and wherein an address portion of the GPA is maintained in lower other bits of the GPA separate from the HASID [Borntraeger teaches maintaining and consult a list that identifies pages that are desired, the list of identifiers identifying a process address space for the process (Par. 0004; Par. 0016); HOD teaches page table entry to include a node identifier identifying the node on which the page resides referring to as resource allocation structures, and an offset of the memory page within the node physical address space (Par. 0020; Par. 0027)].

With respect to claim 3, Borntraeger, Oshins, and HOD teach the system and method, wherein the host space address identifier (HASID) comprises a virtual NUMA node indicated by the VM to associate with the GPA, and wherein the virtual NUMA node is different than a current virtual NUMA node associated with the GPA (the system maintaining and consult a list that identifies pages that reside on the host process, the DSM module of the host process host to provide the requested page, the received page being then be mapped in to process address space and the lists of the DSM modules can be updated accordingly, address space be accessed to cause the system to proactively retrieve remotely stored data, i.e., system to create a file that maps to the address space of the process, the file being mapped into the address space of the virtual file system (e.g., as physical memory of a virtual machine and virtual memory of the new host)) [Par. 0015-0016].

With respect to claim 4, Borntraeger, Oshins, and HOD teach the system and method, comprising: mapping  a plurality of HASIDs to groups of virtual central processing units (vCPUs) of the VM (the system maintaining and consult a list that identifies pages that reside on the host process, the DSM module of the host process host to provide the requested page, the received page being then be mapped in to process address space and the lists of the DSM modules can be updated accordingly, address space be accessed to cause the system to proactively retrieve remotely stored data, i.e., system to create a file that maps to the address space of the process, the file being mapped into the address space of the virtual file system (e.g., as physical memory of a virtual machine and virtual memory of the new host)) [Par. 0015-0016].

With respect to claim 5, Borntraeger, Oshins, and HOD teach the system and method, comprising: notifying the hypervisor of the mapping of plurality of HASIDs to the groups of vCPUs of the VM (the system maintaining and consult a list that identifies pages that reside on the host process, the DSM module of the host process host to provide the requested page, the received page being then be mapped in to process address space and the lists of the DSM modules can be updated accordingly, address space be accessed to cause the system to proactively retrieve remotely stored data, i.e., system to create a file that maps to the address space of the process, the file being mapped into the address space of the virtual file system (e.g., as physical memory of a virtual machine and virtual memory of the new host)) [Par. 0015-0016].

With respect to claim 6, Borntraeger, Oshins, and HOD teach the system and method, comprising: modifying the mapping of plurality of HASIDs to the groups of vCPUs of the VM; and notifying the hypervisor of the modified mapping of plurality of HASIDs to the groups of vCPUs of the VM (the system maintaining and consult a list that identifies pages that reside on the host process, the DSM module of the host process host to provide the requested page, the received page being then be mapped in to process address space and the lists of the DSM modules can be updated accordingly, address space be accessed to cause the system to proactively retrieve remotely stored data, i.e., system to create a file that maps to the address space of the process, the file being mapped into the address space of the virtual file system (e.g., as physical memory of a virtual machine and virtual memory of the new host)) [Par. 0015-0016].

With respect to claims 7 and 32-33, Borntraeger, Oshins, and HOD teach the system and method, comprising: receiving, from the hypervisor, a mapping of a plurality of HASIDs to groups of virtual central processing units (vCPUs) of the VM; and synchronizing, with the hypervisor, changes to the mapping of plurality of HASIDs to the groups of vCPUs of the VM (the system maintaining and consult a list that identifies pages that reside on the host process, the DSM module of the host process host to provide the requested page, the received page being then be mapped in to process address space and the lists of the DSM modules can be updated accordingly, address space be accessed to cause the system to proactively retrieve remotely stored data, i.e., system to create a file that maps to the address space of the process, the file being mapped into the address space of the virtual file system (e.g., as physical memory of a virtual machine and virtual memory of the new host)) [Par. 0015-0016].

[Borntraeger teaches maintaining and consult a list that identifies pages that are desired, the list of identifiers identifying a process address space for the process (Par. 0004; Par. 0016); HOD teaches page table entry to include a node identifier identifying the node on which the page resides referring to as resource allocation structures, and an offset of the memory page within the node physical address space (Par. 0020; Par. 0027)].

With respect to claim 23, Borntraeger, Oshins, and HOD teach the system and method wherein the HASID is maintained in a determined number of upper bits of the GPA, wherein an address portion of the GPA is maintained in lower bits of the GPA separate from the HASID [Borntraeger teaches maintaining and consult a list that identifies pages that are desired, the list of identifiers identifying a process address space for the process (Par. 0004; Par. 0016); HOD teaches page table entry to include a node identifier identifying the node on which the page resides referring to as resource allocation structures, and an offset of the memory page within the node physical address space (Par. 0020; Par. 0027)].

With respect to claim 24 Borntraeger, Oshins, and HOD teach the system and method wherein to identify the HASID, the processing device is to: identify a host physical address and the HASID in the NUMA node locality table [Borntraeger teaches maintaining and consult a list that identifies pages that are desired, the list of identifiers identifying a process address space for the process (Par. 0004; Par. 0016); HOD teaches page table entry to include a node identifier identifying the node on which the page resides referring to as resource allocation structures, and an offset of the memory page within the node physical address space (Par. 0020; Par. 0027)].

With respect to claim 25, Borntraeger, Oshins, and HOD teach the system and method wherein the HASID corresponds to an offset used to adjust the GPA [Borntraeger teaches maintaining and consult a list that identifies pages that are desired, the list of identifiers identifying a process address space for the process (Par. 0004; Par. 0016); HOD teaches page table entry to include a node identifier identifying the node on which the page resides referring to as resource allocation structures, and an offset of the memory page within the node physical address space (Par. 0020; Par. 0027)].

With respect to claim 26, Borntraeger, Oshins, and HOD teach the system and method wherein adjusting the GPA with the offset causes the GPA to reside outside of a range of memory addresses accessed by the virtual machine [Borntraeger teaches a migration process moving process data stored in memory of a source host to a target host to access the process address space (Par. 0015-0016; Par. 0025-0028); HOD teaches migration process to include moving the memory pages to one or more nodes different from the source node and updating the affected page table entries to reflect the page migration and to reflect the new nodes for the migrated memory pages (Par. 0021-0026)].

With respect to claim 28, Borntraeger, Oshins, and HOD teach the system and method, wherein the offset is associated with a host address space identifier (HASID) corresponding to the second virtual NUMA node [Borntraeger teaches maintaining and consult a list that identifies pages that are desired, the list of identifiers identifying a process address space for the process (Par. 0004; Par. 0016); HOD teaches page table entry to include a node identifier identifying the node on which the page resides referring to as resource allocation structures, and an offset of the memory page within the node physical address space (Par. 0020; Par. 0027)].

With respect to claim 29, Borntraeger, Oshins, and HOD teach the system and method, wherein the HASID is included in a determined number of the upper bits of the GPA, and wherein an address portion of the GPA is maintained in lower bits of the GPA separate from the HASID [Borntraeger teaches maintaining and consult a list that identifies pages that are desired, the list of identifiers identifying a process address space for the process (Par. 0004; Par. 0016); HOD teaches page table entry to include a node identifier identifying the node on which the page resides referring to as resource allocation structures, and an offset of the memory page within the node physical address space (Par. 0020; Par. 0027)].

With respect to claim 30, Borntraeger, Oshins, and HOD teach the system and method, wherein the HASID comprises a virtual NUMA node indicated by the VM to associate with the GPA, and wherein the virtual NUMA node is different than a current virtual NUMA node [Borntraeger teaches a migration process moving process data stored in memory of a source host to a target host to access the process address space (Par. 0015-0016; Par. 0025-0028); HOD teaches migration process to include moving the memory pages to one or more nodes different from the source node and updating the affected page table entries to reflect the page migration and to reflect the new nodes for the migrated memory pages (Par. 0021-0026)].

With respect to claim 31, Borntraeger, Oshins, and HOD teach the system and method, wherein an identical version of the NUMA node locality table is maintained by the hypervisor to reference with the GPA and to determine the memory page and the second virtual NUMA node associated with the GPA [Borntraeger teaches a migration process moving process data stored in memory of a source host to a target host to access the process address space (Par. 0015-0016; Par. 0025-0028); HOD teaches migration process to include moving the memory pages to one or more nodes different from the source node and updating the affected page table entries to reflect the page migration and to reflect the new nodes for the migrated memory pages (Par. 0021-0026)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0068603 (Laor et al) teaching method for allocating additional virtual processors to virtual machines e.g. automatic processor hotplugs, involves transmitting .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136